In a family offense proceeding pursuant to Family Court Act article 8, the mother appeals from an order of the Family Court, Nassau County (Stack, J.H.O.), dated February 4, 2011, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed this proceeding, since a custody proceeding between these parties is pending in Delaware (see Domestic Relations Law § 75-a [7]; Matter of Navarrete v Wyatt, 52 AD3d 836 [2008]), and the exercise of temporary emergency jurisdiction in New York is not warranted (see Domestic Relations Law § 76-c [1]; Matter of Scott v Jackson, 38 AD3d 788 [2007]).
The mother’s remaining contentions are without merit. Angiolillo, J.E, Austin, Sgroi and Miller, JJ., concur.